
	

113 HR 227 IH: Buyback Our Safety Act
U.S. House of Representatives
2013-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 227
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2013
			Mr. Deutch (for
			 himself, Mr. Connolly, and
			 Mr. Quigley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To establish a gun buyback grant
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Buyback Our Safety
			 Act.
		2.Gun buyback grant
			 program
			(a)In
			 generalThe Attorney General,
			 through the Assistant Attorney General for the Office of Justice Programs of
			 the Department of Justice, shall establish a gun buyback grant program under
			 which the Assistant Attorney General may make grants to law enforcement
			 agencies of States, units of local government, and Indian tribal governments to
			 assist in funding gun buyback programs carried out by such agencies.
			(b)Gun buyback
			 program definedFor purposes
			 of this section, the term gun buyback program means, with respect
			 to a law enforcement agency of a State, unit of local government, or Indian
			 tribal government, a program carried out by such agency under which guns are
			 purchased or surrendered to such agency.
			(c)ApplicationsA
			 law enforcement agency described in subsection (a) desiring a grant under this
			 section shall submit to the Assistant Attorney General for the Office of
			 Justice Programs an application for the grant, in accordance with subsection
			 (d) and which shall be in such form and contain such information as the
			 Assistant Attorney General may require.
			(d)RequirementsThe Assistant Attorney General may make a
			 grant under this section to a law enforcement agency described in subsection
			 (a), with respect to a gun buyback program, only if the application submitted
			 under subsection (c) by such agency provides assurances that—
				(1)the law enforcement agency will adequately
			 advertise such program to the public;
				(2)such program will be administered by law
			 enforcement personnel;
				(3)all guns received through such program will
			 remain in the possession of law enforcement personnel;
				(4)adequate safeguards will be established and
			 followed to prevent the occurrence of fraud in such program;
				(5)the law enforcement agency will have in
			 place a process to test on site a gun purchased from an individual through such
			 program before payment is provided to such individual; and
				(6)an adequate process will be in place to
			 destroy all guns received through such program.
				(e)Matching
			 requirement
				(1)In
			 generalSubject to paragraph
			 (2), to be eligible for a grant under this section, a law enforcement agency
			 must certify that the law enforcement agency will match all Federal funds
			 provided under such grant with an equal amount of cash or in-kind goods or
			 services from other non-Federal sources.
				(2)WaiverThe Assistant Attorney General for the
			 Office of Justice Programs may waive, wholly or in part, the matching
			 requirement under paragraph (1) with respect to a grant made under this section
			 to a law enforcement agency for a gun buyback program if such program provides
			 for obtaining only the guns identified by the National Academy of Sciences
			 pursuant to subsection (f).
				(f)National Academy
			 of Sciences StandardsThe
			 Attorney General, through the Assistant Attorney General for the Office of
			 Justice Programs, shall enter into an arrangement with the National Academy of
			 Sciences to develop standards for identifying, and identify, guns that are the
			 most likely to be used in violent crimes and establish a pricing scale for
			 purchasing guns so identified through gun buyback programs receiving grants
			 under this section.
			(g)Reports
				(1)Reports required
			 by granteesIn the case of a law enforcement agency described in
			 subsection (a) receiving a grant under this section with respect to a gun
			 buyback program, such agency shall submit to the Assistant Attorney General for
			 the Office of Justice Programs—
					(A)not later than 90
			 days after receipt of such grant and every 90 days thereafter during the period
			 for which the program is carried out, a report including—
						(i)the
			 number and types of guns collected and destroyed through such program during
			 such period; and
						(ii)recommendations
			 for improving future gun buyback programs in the jurisdiction of such agency;
			 and
						(B)not later than 90
			 days after the last day of such program, a final report including the
			 information described in each of subclauses (I) and (II) of clause (i) with
			 respect to the duration of the program.
					(2)Reports by the
			 Office of Justice ProgramsNot later than one year after the date of
			 the enactment of this section and annually thereafter, the Assistant Attorney
			 General for the Office of Justice Programs shall submit to Congress a report
			 on—
					(A)the number of gun
			 buyback programs that received funding under this section;
					(B)the number of guns
			 received through each such gun buyback program;
					(C)the total number
			 of guns purchased through all such gun buyback programs; and
					(D)recommendations on
			 improving the grant program under this section and gun buyback programs.
					(h)DefinitionsFor purposes of this section:
				(1)StateThe term State means each of
			 the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the
			 United States Virgin Islands, American Samoa, Guam, and the Northern Mariana
			 Islands.
				(2)Unit of local
			 governmentThe term
			 unit of local government means a county, municipality, town,
			 township, village, parish, borough, or other unit of general government below
			 the State level.
				(3)Violent
			 crimeThe term violent
			 crime means murder, non-negligent manslaughter, forcible rape, robbery,
			 and aggravated assault, as reported by the Federal Bureau of Investigation for
			 purposes of the Uniform Crime Report.
				(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $15,000,000 for the period of fiscal years 2014 through
			 2018.
			
